Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 03/30/2020.Claims 1-18 have been examined.

Claim Objections
Claims 18 is objected because the period is missing at the end of the sentence.

                                         Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9 and 11-18 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by NPL 3GPP TSG RAN WG1 Meeting NR #3, Source: INTEL CORPORATION, Title: “On the remaining details of DM-RS”, date: 2017-09-17; R1-1716300. 


As of claims 1,16 and 18, NPL document discloses a mobile terminal and a method  for transmitting and/or receiving data in layers to/from a base station using multiple antennas in a mobile communication system and a base station for transmitting and/or receiving data in layers to/from a mobile terminal using multiple antennas in a mobile communication system (page 4 last paragraph: in MU-MIMO operation, each UE in the MU-MIMO mode is configured with at most 2 layers), comprising circuitry which, in operation, receives or transmit, from the base station or mobile terminal a parameter defining a configuration for assigning to ports respective resources for carrying reference signals, the resources being grouped in a plurality of code division multiplexing, CDM, groups (page 1,first Agreements, second bullet point:  A UE is configured by higher layers with DMRS pattern either from the front-loaded DMRS Configuration type 1 or from the front-loaded DMRS Configuration type 2 for DL/UL: 
Configuration type 1: 
One symbol: Comb 2 + 2 CS, up to 4 ports. 
Two symbols: Comb 2 + 2 CS + TD-OCC {1 1} and {1 -1}, up to 8 ports. Configuration type 2: 
One symbol: 2-FD-OCC across adjacent REs in the frequency domain, up to 6 ports.
Two symbols: 2-FD-OCC across adjacent REs in the frequency domain + TD-OCC (both {1, 1} and {1,-1}) up to 12 port.

receives from the base station, control information indicating one of the set of layer-to-port mapping combinations which is to be applied for arranging reference signals on ports of at least one CDM group for data transmission and/or reception (DMRS antenna port indication tables used in DCI for layer to port mapping page 4 section “Control signaling for DM-RS antenna port indication" paragraphs 2, 3),
wherein the control information are additionally indicating a co-scheduling information for the at least one and/or at least a different CDM group of the plurality of CDM groups for the same data transmission and/or reception (page 5, last paragraph: in MU-MIMO operation, to define the DM-RS indication table use of a variable indicating other co-scheduled ports to signal to the UE, the presence/absence of other co- scheduled UEs in MU-MIMO mode and Tables A6. A8, A10, Al2: indicating the ports occupied by other UEs).

As of claim 2, rejection of claim 1 cited above incorporated herein, in addition NPL discloses the control information indicates the co-scheduling information for all or subset of the plurality of CDM groups (Table A.8: e.g. for value 2 the ports of all the CDM groups are indicated as used by other UEs through the parameters; page 5 

As of claim 3, rejection of claim 1 cited above incorporated herein, in addition NPL discloses the co-scheduling information indicates that the base station is co-scheduling a different mobile terminal in the at least one and/or different CDM group (Table A.8: for value 2 the ports of all the CDM groups are indicated as used by other UEs through the parameters; page 5 last paragraph: “In MU-MIMO operation, to define the DIV- RS indication tables, use of a variable, indicating other co- scheduled ports to signal to the UE, the presence/absence of other co-scheduled UEs in MU-MIMO mode). 

As of claim 4, rejection of claim 1 cited above incorporated herein, in addition NPL discloses the co-scheduling information indicates that the base station is co-scheduling at least a number of different mobile terminals in the at least one and/or different CDM group (see table A.11 multiple CDM groups are scheduled and signaling of co-scheduled ports by means of antenna port). 

As of claim 5, rejection of claim 1 cited above incorporated herein, in addition NPL discloses the co-scheduling information is binary information indicating the presence or absence of co-scheduling in each of the plurality of CDM groups 

As of claim 7, rejection of claim 1 cited above incorporated herein, in addition NPL discloses the co-scheduling information indicates co-scheduling only for those of the plurality of CDM groups having an index corresponding to or higher than the at least one CDM group (see page 5, in order to facilitate efficient PDSCH multiplexing with the DM-RS and to reduce the number of signaling entries in the OM-RS antenna port indication tables, the following assignment rules for assigning DM-RS ports to UEs.
For MU-MIMO operation: Assign UE(s) configured with highest number of layers first. Assign UE(s) sequentially on the same comb first before moving to other combs to facilitate PDSCH multiplexing on the empty comb(s), for MU-MIMO operation, comb 1 is always - assigned first before assigning combs 2, 3. This reduces the signaling required to indicate PDSCH multiplexing i.e., if indicating a port on comb 3, there is no possibility of having PDSCH multiplexing since combs 1 and 2 are already assumed to have been assigned to other users). 

As of claim 8, rejection of claim 1 cited above incorporated herein, in addition NPL discloses the resources assigned to ports of a CDM group, having the index lower than the lowest index of the ports indicated in the control information for arranging the reference signals, are inherently known to be co- scheduled by the base station ((see page 5, in order to facilitate efficient PDSCH multiplexing with the DM-RS and to reduce the number of signaling entries in the OM-RS antenna port indication tables, the following assignment rules for assigning DM-RS ports to UEs. For MU-MIMO operation: 

As of claim 9, rejection of claim 1 cited above incorporated herein, in addition NPL discloses the mapping implies indexing the layer-to-port mapping combinations and the co-scheduling information (table A6 the index corresponds to the value 0-13).


As of claim 11, rejection of claim 1 cited above incorporated herein, in addition NPL discloses the parameter defining the configuration for assigning to ports respective resources for carrying reference signals is received via a Radio Resource Control, RRC, protocol (page 1, first Agreements, second bullet point:  A UE is configured by higher layers with DMRS pattern either from the front-loaded DMRS Configuration type 1 or from the front-loaded DMRS Configuration type 2 for DL/UL).

As of claim 11, rejection of claim 1 cited above incorporated herein, in addition NPL discloses the reference signals are front loaded demodulation reference signals ( page 1, first Agreements, second bullet point: A UE is configured by higher layers with DMRS pattern either from the front-loaded DMRS Configuration type 1 or from the front-loaded DMRS Configuration type 2).

As of claim 12, rejection of claim 1 cited above incorporated herein, in addition NPL discloses the control information indicating the one of the set of layer-to-port mapping combinations and indicating the co- scheduling information is received via a physical downlink control channel, PDCCH (Page 1, DMRS configuration type for a UE for UL and DL).

As of claim 14, rejection of claim 1 cited above incorporated herein, in addition NPL discloses a transceiver which, in operation, performs the data transmission and/or reception applying the indicated layer-to-port mapping combination (Tables A6. A8, A10, and A12: DMRS antenna port indication tables used for layer to port mapping).

As of claim 15, rejection of claim 1 cited above incorporated herein, in addition NPL discloses a processor which in operation performs interference compensation on the received reference signals and/or rate matching for the data transmission and/or reception (see page 1: rate matching in DMRS symbols here NPL is applied for second alternative “rate matching”).
As of claim 17, rejection of claim 12 cited above incorporated herein, in addition NPL discloses the control information indicates the co-scheduling information for all or subset of the plurality of CDM groups (Table A.8: e.g. for value 2 the ports of all the CDM groups are indicated as used by other UEs through the parameters; page 5 last paragraph: “In MU-MIMO operation, to define the DIV- RS indication tables, use of a variable, indicating other co- scheduled ports to signal to the UE, the presence/absence of other co-scheduled UEs in MU-MIMO mode). 


Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471